MEDTRONIC, INC.

MEDTRONIC INCENTIVE PLAN
(As amended and restated effective January 1, 2008)

SECTION 1.

BACKGROUND, PURPOSE AND DURATION

          1.1. Effective Date. The Company previously established the Medtronic
Incentive Plan effective as of April 26, 2003 (the “Effective Date”). The
Company hereby restates the Plan in its entirety, effective January 1, 2008 to
comply with the provisions of Section 409A of the Internal Revenue Code.

          1.2. Purpose of the Plan. The Plan is designed to motivate employees
to achieve the Company’s primary annual objectives as reflected in the Company’s
annual operating plan by providing the opportunity for incentive compensation in
addition to annual salaries.

          The Plan is intended to amend, incorporate and restate prior incentive
compensation plans established by the Company, including the Management
Incentive Plan and the Employee Incentive Plan. The terms of the Plan, as set
forth herein, shall apply to awards granted under the Plan on and after the
Effective Date. Awards granted under the Company’s incentive compensation plans
in effect prior to the Effective Date shall be governed by the terms of such
plans.

SECTION 2.

DEFINITIONS

          The following words and phrases shall have the following meanings
unless a different meaning is plainly required by the context:

          2.1. “Actual Award” means as to any Performance Period, the actual
award of incentive compensation (if any) payable to a Participant for the
Performance Period. Each Actual Award is determined by the Payout Formula for
the Performance Period, subject to the Committee’s authority under Section 4.6
to increase, reduce or eliminate the award determined by the Payout Formula.

          2.2. “Affiliate” means any corporation that is a “parent corporation”
or “subsidiary corporation” of the Company, as those terms are defined in
Sections 424(e) and (f) of the Code, or any successor provision, and any joint
venture in which the Company or any such “parent corporation” or “subsidiary
corporation” owns a controlling equity interest.

          2.3. “Board” means the Board of Directors of the Company.

          2.4. “Code” means the Internal Revenue Code of 1986, as amended.

          2.5. “Committee” means the Compensation Committee of the Board or its
delegate as set forth in Section 3.4 hereof.

          2.6. “Company” means Medtronic, Inc., a Minnesota corporation.

          2.7. “Disability” means the disability of a Participant such that the
Participant is considered disabled under any retirement plan of the Company
which is qualified under Section 401 of the Code, or, in the case of a
Participant employed by a non-U.S. Affiliate or in a non-U.S. location, under
any retirement plan or long-term disability plan of the Company or such
Affiliate applicable to such Participant, or as otherwise determined by the
Committee.

--------------------------------------------------------------------------------



          2.8. “Employee” means any employee of the Company or of an Affiliate,
whether such employee is so employed at the time the Plan is adopted or becomes
so employed subsequent to the adoption of the Plan.

          2.9. “Fiscal Year” means the fiscal year of the Company.

          2.10. “Participant” means as to any Performance Period, an Employee
who has been selected by the Committee for participation in the Plan for that
Performance Period.

          2.11. “Payout Formula” means as to any Performance Period, the formula
or payout matrix established by the Committee pursuant to Section 4.4 in order
to determine the Actual Awards (if any) to be paid to Participants. The formula
or matrix may differ from Participant to Participant.

          2.12. “Performance Period” means generally, the Fiscal Year. However,
the Committee may, at its discretion, designate a shorter period.

          2.13. “Plan” means the Medtronic, Inc. Medtronic Incentive Plan, as
set forth herein and as hereafter amended from time to time.

          2.14. “Retirement” means retirement of an Employee as defined under
any retirement plan of the Company which is qualified under Section 401 of the
Code (which currently provides for retirement on or after age 55, provided the
Employee has been employed by the Company and/or one or more Affiliates for at
least ten years, or retirement on or after age 62), or under any retirement plan
of the Company or any Affiliate applicable to the Employee due to employment by
a non-U.S. Affiliate or employment in a non-U.S. location, or as otherwise
determined by the Committee.

          2.15. “Salary” of a Participant for a Performance Period, means the
Participant’s eligible earnings during such period, determined in accordance
with the Company’s normal payroll practices:

 

 

 

a. including:

 

 

 

          i. base salary;

 

 

 

          ii. any other individual performance-based forms of compensation such
as lump sum merit, development or promotional payments;

 

 

 

          iii. the amount of any reduction in Salary to which a Participant has
agreed as part of any plan of the Company to use the amount of such reduction to
purchase benefits under a cafeteria plan under Code Section 125, a
transportation fringe benefit plan under Code Section 132(f), or in connection
with any qualified cash or deferred arrangement under Code Section 401(k);

 

 

 

          iv. any Participant payments by salary reduction or its equivalent to
a Company-sponsored nonqualified deferred compensation plan; and

 

 

 

          v. if applicable, overtime, sick pay, and shift differentials; but


 

 

 

          b. excluding: (i) any discretionary bonuses (such as hiring bonuses);
(ii) workers compensation payments; (iii) short-term disability benefit payments
from a third party; (iv) long-term disability benefit payments; (v) other
payments made by a third party; (vi) service awards; (vii) tuition
reimbursements; (viii) relocation allowances; (ix) severance payments; (x) any
one-time payment, or other payment not directly related to base salary (such as
referral bonuses, incentive payments for a current Performance Period or prior
Performance Period and other similar payments); (xi) payments of deferred
compensation, whether qualified or nonqualified; (xii) payments made to the
Participant under the Company’s salary continuance plan for absence due to
illness, injury, or approved medical leave of absence; and (xiii) expatriate
allowances.


--------------------------------------------------------------------------------



          2.16. “Target Award” means the target award payable under the Plan to
a Participant for the Performance Period, expressed as a percentage of his or
her Salary or a specific dollar amount, as determined by the Committee in
accordance with Section 4.2 hereof.

          2.17. “Termination of Employment” means a cessation of the
employee-employer relationship between an Employee and the Company or an
Affiliate for any reason, including, but not limited to, a termination by
resignation, discharge, death, Disability, Retirement, or the cessation of
Affiliate status, whether through sale, decrease in equity ownership or
otherwise, but excluding any such termination where there is a simultaneous
reemployment by the Company or an Affiliate.

SECTION 3.

ADMINISTRATION

          3.1. Committee is the Administrator. The Plan shall be administered by
the Compensation Committee of the Board (the “Committee”). The Committee shall
consist of not less than two (2) members of the Board. The members of the
Committee shall be appointed from time to time by the Board.

          3.2. Committee Authority. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees shall be Participants, (b) prescribe the terms and
conditions of awards, (c) interpret the Plan and the awards, (d) adopt such
procedures and subplans as are necessary or appropriate to permit participation
in the Plan by Employees who are foreign nationals or employed outside of the
United States, (e) adopt rules for the administration, interpretation and
application of the Plan as are consistent therewith, and (f) interpret, amend or
revoke any such rules.

          3.3. Decisions Binding. All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.

          3.4. Chief Executive Officer Oversight and Delegation. The Committee
may delegate all or any part of its authority to other Board members or
Medtronic employees. Unless the Committee determines otherwise, the Committee
shall be treated as having delegated its authority to the Company’s Chief
Executive Officer (“CEO”) to the fullest extent permitted hereunder. The CEO may
make such determinations and take such actions within the scope of such
delegation as the CEO deems necessary. In his or her sole discretion, the CEO
may delegate all or part of the CEO’s authority and powers under the Plan to one
or more directors, officers, or other employees of the Company on such terms and
conditions as he or she may provide.

          3.5 Indemnification. To the full extent permitted by law, each member
and former member of the Committee and each person to whom the Committee or the
CEO delegates or has delegated authority under this Plan shall be entitled to
indemnification by the Company against and from any loss, liability, judgment,
damages, cost and reasonable expense incurred by such member, former member or
other person by reason of any action taken, failure to act or determination made
in good faith under or with respect to this Plan.

SECTION 4.

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

          4.1. Selection of Participants. The Committee, in its sole discretion,
shall select the Employees who shall be Participants for any Performance Period
based upon the recommendation of appropriate management. In addition, the
Committee, in its sole discretion, shall determine whether Employees who are
hired after the commencement of a Performance Period shall participate in the
Plan for that Performance Period. Participation in the Plan is in the sole
discretion of the Committee, and on a Performance Period by

--------------------------------------------------------------------------------



Performance Period basis. Accordingly, an Employee who is a Participant for a
given Performance Period in no way is guaranteed or assured of being selected
for participation in any subsequent Performance Period.

          4.2. Determination of Target Awards. The Committee, in its sole
discretion, shall establish a Target Award for each Participant, which shall be
set forth in writing. The amount of each Participant’s Target Award shall be
determined by the Committee in its sole discretion, based upon the Participant’s
level of responsibility within the Company or such other objective criteria as
the Committee may determine is appropriate.

          4.3. Determination of Performance Objectives. The Committee, in its
sole discretion, shall establish the Performance Objectives for the Performance
Period. Such Performance Objectives shall be set forth in writing. “Performance
Objectives” means the Corporate Financial Performance, Sector Financial
Performance, and/or Unit/Individual Performance Category goal(s) (or combined
goal(s)) determined by the Committee (in its sole discretion) to be applicable
to the Participants for a Target Award for a Performance Period. As determined
by the Committee, the Performance Objectives for any Target Award applicable to
the Participants may provide for a targeted level or levels of achievement in
the Performance Categories using one or more financial or other measures. The
Performance Objectives may differ from award to award.

          Minimum threshold(s) may be set by the Committee for any or all of the
Performance Categories (as defined in Section 4.4) for a Participant, below
which no Actual Awards may be payable to the Participant for that Category.

          A Participant may be assigned multiple Performance Objectives in the
same Performance Category. In such cases the Performance Objectives shall be
given a percentage weight that is dependent on the assessment of the importance
of the Performance Objective and the sum of the percentage weights in a
Performance Category shall equal 100%.

          4.4. Determination of Payout Formula or Formulas. The Committee, in
its sole discretion, shall establish a Payout Formula or Formulas for purposes
of determining the Actual Award (if any) payable to each Participant. Each
Payout Formula shall (a) be in writing, (b) be based on a combination of
Performance Categories (as defined below) designated for the Participant, (c) be
based on a comparison of actual performance to the Performance Objectives,
(d) provide for the payment of a Participant’s Target Award if the Performance
Objectives for the Performance Period are achieved, and (e) provide for an
Actual Award greater than or less than the Participant’s Target Award, depending
upon the extent to which actual performance exceeds or falls below the
Performance Objectives.

          Each Participant’s entitlement to an Actual Award will be based on one
or more of the percentage-weighted combination(s) of the performance of the
Company as a whole (“Corporate Financial Performance”), the Participant’s sector
(“Sector Financial Performance”), and/or the Participant’s Unit (e.g., business
unit, division, work group, department, country, geography, etc.) and/or
individual performance (“Unit/Individual Performance”) (each defined as a
“Performance Category”). The Committee shall designate for each Participant in
the Plan a combination of Performance Categories based upon the level of impact
and responsibility the Participant’s job has on corporate, sector and/or
business unit specific financial results and/or individual performance. The
Participant’s Payout Formula shall include one or a combination of the foregoing
Performance Categories. For instance, the Payout Formula for Participant A may
contain only the Corporate Financial Performance Category, in which case the
Participant’s Payout Formula would be based solely on attainment of Performance
Objectives in the Corporate Financial Performance Category. Likewise, the Payout
Formula for Participant B may contain both the Corporate Financial Performance
Category and Sector Financial Performance Category, and the Participant’s Payout
Formula would be based on attainment of Performance Objectives in both the
Corporate Financial Performance Category and the Sector Financial Performance
Category.

--------------------------------------------------------------------------------



          4.5. Date for Determinations. The Committee shall make all
determinations under Section 4.1 through 4.4 on or before the 90th day of each
Performance Period, but in no event after 25% of the applicable Performance
Period has elapsed.

          4.6. Determination of Actual Awards. After the end of each Performance
Period, the Committee shall certify in writing the extent to which the
Performance Objectives applicable to each Participant for the Performance Period
were achieved or exceeded. The Actual Award for each Participant shall be
determined by applying the Payout Formula to the level of actual performance
that has been certified by the Committee. Notwithstanding any contrary provision
of the Plan, the Committee, in its sole discretion, may (a) eliminate or reduce
the Actual Award payable to any Participant below that which otherwise would be
payable under the Payout Formula, (b) increase the Actual Award payable to any
Participant above that which otherwise would be payable under the Payout
Formula, and (c) as further set forth in Section 5.4 below, determine whether or
not a Participant will receive an Actual Award in the event the Participant
incurs a Termination of Employment prior to the date the Actual Award is to be
paid pursuant to Section 5.2 below.

SECTION 5.

PAYMENT OF AWARDS

          5.1. Right to Receive Payment. The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any amounts under the Plan, and rights to the
payment hereunder shall be no greater than the rights of the Company’s unsecured
creditors. All expenses involved in administering the Plan shall be borne by the
Company.

          5.2. Timing of Payment. A Participant’s Actual Award for a Performance
Period shall be paid to him or her within two and one-half months following the
close of the Fiscal Year. A Participant may, however, elect to defer or exchange
some or all of his or her Actual Award under other Company plans in effect at
that time.

          5.3. Form of Payment. Except as set forth in Section 5.2, payment of
an Actual Award shall be in cash in the form of a lump sum.

 

 

 

5.4. Termination of Employment During Performance Period.

 

 

 

          a. If the Participant’s employment is terminated during a Performance
Period due to the Participant’s death, Disability, or Retirement, the
Participant (or the Participant’s beneficiary in the case of the Participant’s
death) will be entitled to receive a pro rata portion of the Actual Award for
which the Participant otherwise would have been eligible, determined at the end
of the applicable Performance Period based upon the portion of the Performance
Period the Participant was employed by the Company or Affiliate.

 

 

 

          b. Following a Termination of Employment during a Performance Period,
or after completion of a Performance Period but prior to the time an Actual
Award is paid, for any reason other than death, Disability or Retirement, a
Participant’s eligibility to receive an Actual Award for such Performance Period
shall be determined solely at the discretion of the Committee. No such Actual
Award may exceed a pro rata portion of the Actual Award for which the
Participant otherwise would have been eligible, determined at the end of the
applicable Performance Period based upon the portion of the Performance Period
the Participant was employed by the Company or Affiliate.

 

 

 

          c. Notwithstanding anything in this Section 5.4 to the contrary, a
Participant shall not be entitled to any Actual Award for a Performance Period
if the Participant’s employment is terminated by the Company or Affiliate during
the Performance Period or during the period between the end of the Performance
Period and the date on which the Actual Award is otherwise payable to the
Participant for the following reasons: (a) failure to comply with any material
policies and procedures of the Company or Affiliate; (b) conduct reflecting
dishonesty or disloyalty to the Company or


--------------------------------------------------------------------------------



 

 

 

Affiliate, or which may have a negative impact on the reputation of the Company
or Affiliate; (c) allegation of commission of a felony, theft or fraud, or
violations of law involving moral turpitude; or (d) failure to perform the
material duties of his or her employment. If a Participant’s employment is
terminated for any of the foregoing reasons, the time at which the Participant
ceases to be an employee for purposes of this Section 5.4 shall mean the time at
which such Participant is instructed or notified to cease performing his or her
job responsibilities for the Company or any Affiliate, whether or not for other
reasons, such as payroll, benefits or compliance with legal procedures or
requirements, he or she may still have other attributes of an employee.

          5.5. Beneficiary. The Committee or its delegate shall create a
procedure whereby a Participant may file, on a form to be provided by the
Company, a written election designating one or more beneficiaries with respect
to the amount, if any, payable in the event of the Participant’s death. The
Participant may amend such beneficiary designation in writing at any time prior
to the Participant’s death without the consent of any previously designated
beneficiary. Such designation or amended designation, as the case may be, shall
not be effective unless and until received by the authorized representatives of
the Company prior to the Participant’s death. In the absence of any such
designation, the amount payable, if any, shall be delivered to the legal
representative of such Participant’s estate.

SECTION 6.

CHANGE IN CONTROL

          6.1. Calculation of Awards. Notwithstanding any other provisions of
the Plan (including, without limitation, minimum thresholds provided under
Section 4.3 and the provisions of Section 5.4, none of which shall apply), if a
Change in Control (as defined below) occurs during a Performance Period, each
Participant shall be entitled to an Actual Award under the Plan for the full
Performance Period (typically 12 months), calculated in accordance with Section
4.6, but with payment accelerated to the time of the Change in Control. A
Participant’s Actual Award for such Performance Period shall be the greater of
(a) the Target Award for which the Participant would have been eligible had the
Participant’s Salary, determined as of the day immediately prior to the Change
in Control, remained the same throughout the Performance Period; or (b) if the
Change in Control occurs after the first quarter of a Fiscal Year, the Actual
Award that the Participant would have received if (i) no Change in Control had
occurred during such Fiscal Year, (ii) the Participant’s Salary, determined as
of the day immediately prior to the Change in Control, remained the same
throughout the Performance Period, and (iii) the achievement of the
Participant’s Performance Objectives for the Performance Period had equaled the
performance most recently projected by the Company for such Performance Period
prior to the Change in Control, adjusted to exclude: (A) all non-recurring or
special charges incurred by the Company during the Performance Period; (B) all
legal, accounting, investment banking and other costs and expenses incurred or
projected by the Company in connection with, or in opposition to, the events
resulting in the Change in Control; and (C) the projected effect of the Change
in Control upon the achievement of Participant’s Performance Objectives.

          6.2. Definition. For purposes of this Section 6, a “Change in Control”
means:

 

 

 

 

 

          a. Any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) becomes the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (i)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this clause (a), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company or any of its subsidiaries, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries, (4) any acquisition by an
underwriter temporarily holding securities pursuant to an offering of such
securities or (5) any acquisition pursuant to a transaction that complies with
clauses (i), (ii) and (iii) of clause (c) below; or


--------------------------------------------------------------------------------



 

 

 

          b. Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Incumbent
Directors then on the Board shall be considered as though such individual was an
Incumbent Director, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or

 

 

 

          c. Consummation of a reorganization, merger, statutory share exchange
or consolidation (or similar corporate transaction) involving the Company or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case, unless, immediately following such Business
Combination, (i) substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the then-outstanding voting
securities entitled to vote generally in the election of directors (or, for a
non-corporate entity, equivalent governing body), as the case may be, of (A) the
entity resulting from such Business Combination (the “Surviving Corporation”) or
(B) if applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership of 80% or more of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), in
substantially the same proportion as their ownership, immediately prior to the
Business Combination, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, (ii) no person (other
than any employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 30% or more of the outstanding shares of
common stock and the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination; or

 

 

 

          d. Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

                    6.3. Payment of Awards. Actual Awards shall be paid under
this Section 6 within two and one-half months following the date of the first
Change in Control to occur during the Performance Period. Notwithstanding the
preceding sentence, a Participant may, however, elect to defer or exchange some
or all of his or her Actual Awards under other Company plans in effect at that
time.

--------------------------------------------------------------------------------



SECTION 7.

GENERAL PROVISIONS

          7.1. Tax Withholding. The Company or an Affiliate shall have the right
to deduct from any payment made under the Plan any federal, state, local or
non-U.S. income, payroll or other taxes required by law to be withheld with
respect to such payment.

          7.2. No Effect on Employment. Neither the Plan nor any action taken
hereunder shall be construed as giving any employee or other person any right to
continue to be employed by or perform services for the Company or any Affiliate
of the Company, and the right to terminate the employment of or performance of
services by any Participant at any time and for any reason is specifically
reserved to the Company and its Affiliates.

          7.3. Participation. No Employee shall have the right to be selected to
receive an award under this Plan, or, having been so selected, to be selected to
receive a future award.

          7.4. Release. Any payment of an Actual Award to or for the benefit of
a Participant or beneficiary that is made in good faith by the Company in
accordance with the Company’s interpretation of its obligations hereunder, shall
be in full satisfaction of all claims against the Company for payments under the
Plan.

          7.5. Notices. Any notice provided by the Company under the Plan may be
posted to a Company-designated website.

          7.6. Benefits Not Transferable. Except as may be approved by the
Committee, a Participant’s rights and interest under the Plan may not be
assigned or transferred, hypothecated or encumbered, in whole or in part, either
directly or by operation of law or otherwise (except in the event of a
Participant’s death) including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner; provided,
however, that, subject to applicable law, any amounts payable to any Participant
hereunder are subject to reduction to satisfy any liabilities owed to the
Company or any of its Affiliates by the Participant.

          7.7. Successors. All obligations of the Company and any Affiliate
under the Plan, with respect to awards granted hereunder, shall be binding on
any successor to the Company and/or such Affiliate, whether the existence of
such successor is the result of a direct or indirect purchase, merger or
consolidation of all or substantially all of the business or assets of the
Company or such Affiliate, or otherwise.

          7.8. Actions and Decision Regarding the Business or Operations of the
Company. Notwithstanding anything in the Plan to the contrary, none of the
Company, its officers, directors, employees or agents shall have any liability
to any Participant (or his or her beneficiaries or heirs) under the Plan or
otherwise on account of any action taken, or not taken, in good faith by any of
the foregoing persons with respect to the business or operations of the Company
or any Affiliates.

SECTION 8.

AMENDMENT, TERMINATION AND DURATION

          8.1. Plan Amendment or Suspension. The Plan may be amended or
suspended in whole or in part at any time and from time to time by the
Committee.

          8.2. Plan Termination. This Plan shall terminate upon the adoption of
a resolution of the Committee terminating the Plan.

--------------------------------------------------------------------------------



          8.3. Duration of the Plan. The Plan shall commence on the date
specified herein, and subject to Sections 8.1 and 8.2 (regarding the Board’s
right to amend or terminate the Plan, respectively), shall remain in effect
thereafter.

SECTION 9.

LEGAL CONSTRUCTION

          9.1. Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

          9.2. Severability. In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

          9.3. Requirements of Law. The granting and payment of awards under the
Plan shall be subject to all applicable laws, rules and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

          9.4. Governing Law. The validity, construction, interpretation,
administration and effect of the Plan, and rights relating to the Plan and to
awards granted under the Plan, shall be governed by the substantive laws, but
not the choice of law rules, of the State of Minnesota.

--------------------------------------------------------------------------------